DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6 October 2021.  These drawings are acceptable. It is noted that ATM robot 1120 is still not shown in detail to show how 1120 moves along first plane 1106 as rejected below; however, this will be addressed in the future when the rejection below is resolved.

Specification
The amendment filed 14 March 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: changing “ATM robot 1120” to “ATM robot transfer 1108” and adding “ATM robot transfer” is new matter since it introduces a new robot into the original specification, namely an ATM robot transfer 1108.
It is noted that “ATM robot 1120” is still in original specification paragraph [0038] and implies that ATM robot 1120 is part of the horizontal transfer of 1106/1108 in FIG. 11.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Adding an “atmospheric (ATM) robot transfer” robot to the claims is new matter since it is a new robot not disclosed in the original specification.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1 and 16, it is unclear on the face of the claims if the “atmospheric (ATM) robot transfer” is the same robot as “an ATM robot” since the former has “(ATM)” in its limitation. It is assumed that the two robotic recitations are two separate robots.

Response to Arguments
Applicant's arguments filed 1 July 2022 have been fully considered but they are not persuasive.
The arguments are not persuasive because the previous specification and claim amendments are new matter. Changing “ATM transfer robot” to “ATM robot transfer” in the claims and specification is not supported by the original specification. The amended specification attempts to support the claim amendments, but the specification amendments are new matter.
The term ATM robot transfer 1108 (FIG. 11 and Claims 1/11/13/14 and 16/18 as amended on 14 March 2022) is not supported in the original specification and claims to be a robot structure.
Re. the phrase “ATM Robot Transfer 4 Wafer Batches” seems to be the basis for many of the Remarks. The plain meaning of this phrase is construed to have “Transfer” as the verb such that the ATM Robot is being used to transfer 4 Wafer Batches. It is beyond a reasonable construal for the word “Transfer” to be part of the subject of the above phrase. Therefore, in the original claims and specification only one robot was disclosed to be the ATM robot at 1120.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652